FILED
                               NOT FOR PUBLICATION                          DEC 19 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                               FOR THE NINTH CIRCUIT


FROYLAN ALVARADO SANCHEZ and                      No.   15-71527
ENRIQUETTA PANALOSA
AGUIERRE,                                         Agency Nos.        A095-445-182
                                                                     A070-750-936
               Petitioners,

 v.                                               MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted December 14, 2016**

Before:        WALLACE, LEAVY, and FISHER, Circuit Judges.

      Froylan Alvarado Sanchez and Enriquetta Panalosa Aguierre, natives and

citizens of Mexico, petition for review of the Board of Immigration Appeals’

(“BIA”) order denying their motion to reopen removal proceedings. We have


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of

a motion to reopen, and review de novo questions of law and constitutional claims.

Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010). We deny the petition for

review.

      The BIA did not abuse its discretion in denying petitioners’ motion to

reopen as untimely, where they filed the motion more than 10 years after their final

order of removal. See 8 C.F.R. § 1003.2(c)(2). Petitioners failed to show the due

diligence required for equitable tolling of the filing deadline, see Avagyan v.

Holder, 646 F.3d 672, 679 (9th Cir. 2011) (equitable tolling is available to an alien

who is prevented from timely filing a motion to reopen due to deception, fraud or

error, as long as petitioner exercises due diligence in discovering such

circumstances), and failed to demonstrate materially changed country conditions in

Mexico to qualify for the regulatory exception to the filing deadline, see 8 C.F.R.

§ 1003.2(c)(3)(ii); Najmabadi, 597 F.3d at 998-990 (evidence must be

“qualitatively different” to warrant reopening, and new evidence lacked

materiality).

      The BIA provided a reasoned explanation for denying the motion to reopen,

and petitioners’ contentions that the BIA violated due process by failing to

consider evidence or facts or ignored relevant precedent is unpersuasive. See


                                           2                                      15-71527
Najmabadi, 597 F.3d at 990 (BIA adequately considered the evidence and

sufficiently announced its decision); Larita-Martinez v. INS, 220 F.3d 1092, 1095-

96 (9th Cir. 2000) (for an alien to prevail on such a due process claim, the alien

must overcome presumption that agency reviewed all evidence).

      In light of this disposition, we do not reach petitioners’ remaining

contentions regarding ineffective assistance of counsel.

      PETITION FOR REVIEW DENIED.




                                          3                                    15-71527